                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                                CASE NUMBER 1:20CV66

JANE ROE,                                             )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )
                                                      )
UNITED STATES OF AMERICA, et al.,                     )
                                                      )
       Defendants.                                    )

        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE

       Plaintiff has moved to strike Defendants’ oppositions to Plaintiff’s early summary

judgment motions in this matter. See ECF Nos. 87, 90. Plaintiff contends that Defendants were

not permitted to present evidence in opposition to her motions because Defendants did not produce

that evidence “during the authorized discovery period.” But discovery has not yet begun in this

case, and Defendants were not obligated to respond to Plaintiff’s premature discovery requests.

When Plaintiff proceeded to file early summary judgment motions, Defendants had every right to

present their evidence in response to those motions. Plaintiff may regret her strategic decision to

move for summary judgment prior to discovery, but that is no reason to strike Defendants’

oppositions. Plaintiff also contends that Defendants’ oppositions are untimely, but that is incorrect

because the Court has extended the deadline for Defendants to file one opposition, and another

timely filed extension motion remains pending. For these reasons, as discussed further below, the

Court should deny Plaintiff’s motion.

       I.      Defendants Were Not Obligated to Substantively Respond to Plaintiff’s
               Premature Discovery Requests

       Plaintiff first argues that “Defendants did not disclose their witnesses and documents as

required during the authorized discovery period, and so their evidence is inadmissible at the
summary judgment stage.” Mot. at 9. But as Defendants have repeatedly explained to Plaintiff,

Plaintiff’s discovery requests were premature because the local rules expressly prohibit discovery

prior to a ruling on Defendants’ motions to dismiss. See ECF Nos. 51, 57, 64, 67, 70. The Court

recently confirmed that point by granting Defendants’ Motion to Set Deadline to Respond to Early

Discovery Requests. See Oct. 23, 2020 Minute Order. That motion sought confirmation that the

local rules governing the timing of discovery apply to this case and that, accordingly, Defendants

were not obligated to respond to Plaintiffs’ discovery requests until the timeframe set forth by the

local rules. See ECF No. 51.

       Under the clear language of Local Civil Rule 16.1(f), “Court-enforced discovery does not

commence until issues have joined and a Scheduling Order has been entered[.]” LCvR 16.1(f).

Neither of those conditions – joinder of issues or a Scheduling Order – has occurred. Under Local

Rule 16.1(d), “[w]here Rule 12 motions are filed and briefed, issues will not join until the Court

resolves such motions.” LCvR 16.1(d). Here, Rule 12 motions have been filed, briefed, and are

set for hearing on November 23, 2020; accordingly, the issues have not joined and discovery has

not begun. LCvR 16.1(d).

       Plaintiff, however, argues that because this Court did not issue a ruling on the Defendants’

timely filed motion for extension of time to answer or otherwise respond to the complaint (to which

Plaintiff consented) until one business day following the original response deadline, the issues in

this case were “joined” under the Local Rules on May 8 and discovery began on that date. Mot.

at 10-11. According to Plaintiff, this is because, under the Local Rules, “‘joinder of the issues’

occurs when the final answer to a complaint, third-party complaint, or crossclaim or the final reply

to a counterclaim has been filed, or the time for doing so has expired.” LCvR 16.1(d) (emphasis

added). Plaintiff’s argument renders meaningless the Court’s subsequent extension of the deadline



                                                 2
for Defendants to respond to the complaint. See May 11, 2020 Minute Entry (extending answer

deadline to June 8, 2020). The Court’s extension of the deadline meant that the time for

Defendants to file their answer or other responsive pleading did not expire. Moreover, Plaintiff

ignores the fact that the Local Rules expressly provide that “[w]here Rule 12 motions are filed and

briefed, issues will not join until the Court resolves such motions.” LCvR 16.1(d). There is no

dispute that Rule 12 motions were filed and briefed (and are still pending). Thus, issues have not

joined.

          Plaintiff relies upon Hyatt v. Prudential Ins. Co., 2008 WL 141907 (W.D.N.C. Jan. 11,

2008), but that decision does not support her theory. In Hyatt, the defendant filed an answer and

counterclaim in response to the plaintiff’s complaint. Id. The plaintiff, in turn, filed a reply to the

counterclaim. Id. The plaintiff’s reply to the counterclaim included a motion to dismiss, but that

motion was not contemporaneously briefed. Id. Under the Local Rules, contemporaneous briefing

is mandatory whenever a party seeks to have the court to consider motions to dismiss. See LCvR

7.1(c) (“Motions to dismiss in answers to complaints, replies to counterclaims, or answers in

crossclaims are deemed to be made merely to preserve the issue and will not be addressed by the

Court. A party seeking a decision on any preserved motion must file a separate motion and

supporting brief.”). Hyatt determined that there was joinder of the issues at the time of the filing

of the plaintiff’s reply to the defendant’s counterclaim only because there was no contemporaneous

brief filed with the motion to dismiss contained in the plaintiff’s reply to the counterclaim. By

contrast, Defendants here did file contemporaneous briefs in support of their Rule 12 Motions to

Dismiss.

          Another reason why joinder has not occurred is that the Court has not yet issued a

Scheduling Order, which the Local Rules explain is an order “as provided by Fed. R. Civ. P.



                                                  3
16(b).” LCvR 16.1(b). A Rule 16(b) scheduling order “must limit the time to join other parties,

amend the pleadings, complete discovery, and file motions.” The Court’s May 13, 2020 order

setting forth certain deadlines thus did not constitute a Rule 16(b) scheduling order. Indeed, as

Plaintiff is well aware, during the May 11 hearing, the Court directed that the parties file proposed

scheduling submissions. The Court instructed that it would typically select one of the parties’

proposals and then enter an order adopting a scheduling proposal. The parties submitted their

proposals on May 25, 2020, ECF No. 34, and, as the Court recently explained, “a case management

schedule will be set” at the November 23, 2020 motion hearing. See Oct. 23, 2020 Minute Order.

Because joinder of the issues has not occurred here, the discovery period has not begun and

Defendants were not obligated to respond to Plaintiff’s premature discovery requests.

        Next, Plaintiff faults Defendants for responding to the motions for summary judgment that

she filed. Mot. at 14. Specifically, Plaintiff argues that, by responding to her motions for summary

judgment, Defendants have conceded that their motions to dismiss have no merit. Of course, had

Defendants not responded to Plaintiff’s motions, Plaintiff would have argued that Defendants

agree with the facts Plaintiff alleged, and she would have asserted an automatic entitlement to

summary judgment. Anyway, in their opposition to Plaintiff’s motions for summary judgment,

Defendants at the outset explained that their motions to dismiss should be decided before the

summary judgment motions and that the same legal arguments raised in the motions to dismiss

justify denial of the summary judgment motions too. ECF Nos. 78, 94, 95. Thus, Defendants did

not concede that their motions to dismiss lack merit – they merely responded to the motions that

Plaintiff chose to file.

        Plaintiff also complains that she has been “prejudiced” by Defendants’ supposed “improper

approach” to discovery, Mot. at 19-21, but Plaintiff has no one but herself to blame for the



                                                 4
consequences of her own aggressive litigation decisions. As discussed above, over the past several

months, Defendants repeatedly explained to Plaintiff that her discovery requests were premature

under the local rules. Plaintiff could have accepted that reality and sought an order from the Court

permitting early discovery (as contemplated by Local Civil Rule 16.1(f)), or she could have

deferred her summary judgment motions until after discovery. She did neither. Instead, she

continued to serve premature discovery requests on Defendants, in violation of the local rules, and

then filed early summary judgment motions. Having made those strategic choices, Plaintiff should

not now be heard to complain that Defendants presented evidence in opposition to her motions.

Accordingly, the circumstances about which Plaintiff complains are the consequence of her

decision to move for summary judgment prior to the start of discovery and her decision not to seek

early discovery from the Court.

       II.     Defendants’ Summary Judgment Opposition Briefs Were Timely

       In yet another attempt to win this case on a procedural basis, instead of on the merits,

Plaintiff argues that the Court should disregard Defendants’ summary judgment oppositions

because they allegedly are untimely. Mot. at 16-19. But the Court recently granted the official-

capacity and entity defendants’ motions for extensions of time to file their summary judgment

opposition, see Oct. 23, 2020, Minute Order. Thus, that opposition is timely. As to the individual-

capacity defendants, a timely filed motion for extension of time to file their summary judgment

oppositions remains pending, ECF No. 82, so Plaintiff’s timeliness arguments are premature.

       For the foregoing reasons, Defendants respectfully request that this Court deny Plaintiff’s

Motion to Strike.

       Respectfully submitted this the 30th day of October, 2020.

                                              JEFFREY BOSSERT CLARK
                                              Acting Assistant Attorney General


                                                 5
                                            CARLOTTA P. WELLS
                                            Assistant Branch Director
                                            s/Joshua Kolsky
                                            JOSHUA M. KOLSKY
                                            Trial Attorney
                                            D.C. Bar No. 993430
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street NW Washington, DC 20005
                                            Tel.: (202) 305-7664
                                            Fax: (202) 616-8470
                                            E-mail: joshua.kolsky@usdoj.gov

                                            R. ANDREW MURRAY
                                            UNITED STATES ATTORNEY
                                            s/Gill P. Beck
                                            GILL P. BECK
                                            Assistant United States Attorney
                                            N.C. State Bar No. 13175
                                            Room 233, U.S. Courthouse
                                            100 Otis Street
                                            Asheville, North Carolina 28801
                                            Phone: (828) 271-4661
                                            Fax: (828) 271-4327
                                            Email: Gill.Beck@usdoj.gov

Counsel for Defendants United States of America, Judicial Conference of the United States,
Administrative Office of the United States Courts, United States Court of Appeals for the Fourth
Circuit, Judicial Council of the Fourth Circuit, the Federal Public Defenders Office, Chief Judge
Roslynn R. Mauskopf, James C. Duff, and Anthony Martinez in their official capacities, and
General Counsel Sheryl L. Walter, Chief Judge Roger L. Gregory, James N. Ishida, in their
individual and official capacities.

                                            s/Shannon Sumerell Spainhour
                                            SHANNON SUMERELL SPAINHOUR
                                            N.C. State Bar No. 28108
                                            DAVIS HARTMAN WRIGHT PLLC
                                            28 Schenck Parkway, Suite 200
                                            Asheville, NC 28803
                                            Phone: 828-771-0833
                                            Mobile: 704-904-0506
                                            Fax: 252-514-9878
                                            Email: mss@dhwlegal.com



                                               6
Counsel for Federal Public Defender Anthony Martinez in his individual capacity




                                              7
